Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In re: Jonathan Scott Baker and Shannon                       Original Mandamus Proceeding
Compton d/b/a American Outdoor
Transportation                                          Opinion delivered by Chief Justice Morriss,
                                                        Justice Carter and Justice Moseley
No. 06-13-00118-CV                                      participating.



       As stated in the Court’s opinion of this date, we find that Relators’ petition for writ of
mandamus should be granted. We direct the trial court to set aside its order granting a new trial,
to set aside the order of nonsuit, and to enter judgment for Relators on the jury’s verdict.

                                                        RENDERED JANUARY 7, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk